Citation Nr: 1436581	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a compensable rating for a scar, residuals of a left shoulder injection.

5.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2011 rating decisions of the VA Regional Office (RO) in Cleveland, Ohio and Detroit, Michigan, respectively.

The issues of service connection for a left shoulder disorder, psychiatric disorder, erectile dysfunction, increased rating for a scar, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed June 2009 rating decision, the RO in Togus, Maine, denied service connection for a left shoulder disorder on the basis that there was no relationship to his military service.  

2.  Evidence received after the June 2009 denial, particularly an August 2010 VA examination containing additional details regarding a reported in-service injury, relates to unestablished facts necessary to substantiate the claim of service connection for a left shoulder disorder and raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The RO's June 2009 denial of service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final June 2009 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened.  


REMAND

Regrettably, a remand is necessary.  The evidence shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  See April 2013 substantive appeal.  Although the Veteran has been in receipt of such benefits since 1978, as there may be reexaminations and updated records, since they may be potentially relevant to the issues on appeal, the Board concludes that a remand is necessary to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include copies of the decision awarding benefits and the medical records used in support of that determination, as well as any records added after the positive determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Battle Creek Orthopedic and Sports Medicine Clinic, from Saginaw Valley Bone and Joint Center, from the Battle Creek VA Medical Center, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, obtain an addendum opinion from the August 2010 VA psychiatric examiner to determine the etiology of the Veteran's diagnosed bipolar affective disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed bipolar affective disorder is related to the Veteran's military service. 
 
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, accord the Veteran an appropriate VA examination to determine the current severity of his service-connected left shoulder scar.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should also describe all current manifestations associated with the Veteran's left shoulder scar, including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the opinion/examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


